Case 1:16-cv-08080-JGK Document 131-4 Filed 08/03/20 Page 1 of 1

 

Supreme Court of California

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

AMIR H. ALI

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that AMIR H. ALI, #284016, was on the 10th day of July 2012,

duly admitted to practice as an attorney and counselor at law in all the courts of this state,

and is now listed on the Roll of Attorneys as a member of the bar of this state in good
standing.

Witness my hand and the seal of the court
on the 30th day of July 2020.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

By:( 7 ae
M. Alfaro, Deputy

 
